Citation Nr: 0218545	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  98-15 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for multiple joint 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and G. T.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty with 
the New Philippine Scouts from June 1946 to January 1949.  
This case is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Manila, 
Republic of the Philippines.  A hearing was held before a 
hearing officer at the Oakland California RO in December 
1998.  


REMAND

In a VA Form 9 received in October 1998, the veteran 
expressed his desire to attend a hearing at the RO before 
a Member of the Board.  The request for a Travel Board 
hearing was reiterated in written correspondence the RO 
received from the veteran in March and April 1999.  The 
July 2002 certification of appeal notes that the veteran 
requested a hearing, and that a hearing transcript is 
associated with the claims file.  That notation relates to 
the transcript of a December 1998 hearing before a hearing 
officer at the RO in Oakland, California.  

There is no documentation in the claims file indicating 
that a Travel Board hearing was scheduled for the veteran, 
and the record does not show the veteran has withdrawn his 
request for a Travel Board hearing.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA have now 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA eliminated the concept of a 
well-grounded claim, and provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA's duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is 
responsible for submitting to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the record reflects that the veteran has not 
received notification of the VCAA and implementing 
regulations.

Since Travel Board hearings are scheduled by the RO, see 
38 C.F.R. § 20.704(a), this case is REMANDED to the RO for 
the following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim. 

2.  The RO should arrange for the 
veteran to be scheduled for a Travel 
Board hearing (or, in the alternative, 
a videoconference hearing before a 
Member of the Board).

The claim should then be processed in accordance with 
standard procedures.

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board must be handled in an expeditious manner.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


